U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-141060 Success Holding Group International Inc. (Name of small business issuer in its charter) Nevada 99-0378256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 531 Airport North Office Park Fort Wayne , Indiana 46825 (Address of principal executive offices) (260) 450-1982 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of August 18, 2015 Common Stock, $0.001 37,245,000 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosure 29 Item 5. Other information 29 Item 6. Exhibits 30 SIGNATURES 31 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS Report of Independent Registered Public Accountant 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations and Other Comprehensive Loss 7 Condensed Consolidated Statements of Cash Flows 8 Notes to the Financial Statements 9 4 Report of Independent Registered Public Accountant To the Board of Directors Success Holding Group International, Inc. 531 Airport North Office Park Fort Wayne, IN 46825 We have reviewed the accompanying balance sheet, income statement, and statement of cash flow of Success Holding Group International, Inc. as of June 30, 2015 for the six month period then ended. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statement for it to be in conformity with U.S. generally accepted accounting principles. David L. Hillary, Jr., CPA, CITP Noblesville, Indiana August 19, 2015 5 Success Holding Group International, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2015 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 1,417,629 $ 2,178,671 Accounts receivable, net 16,428 440,000 Other receivables 49,839 - Intercompany receivables - - Due from related parties - - Current portion of prepaid expenses 1,491,965 865,624 Deferred tax asset 46,191 - Total Current Assets 3,022,052 3,484,295 Non-current content library, net 2,018,789 1,529,816 Goodwill 2,051,527 2,051,527 Property and equipment, net 178,602 - Long term portion of prepaid expenses 234,333 - TOTAL ASSETS $ 7,505,303 $ 7,065,638 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 251,824 $ 60,697 Notes payable - related parties 96,700 96,700 Due to related parties 31,525 37,533 Loan payable - related party - 60,000 Total Current Liabilities 380,049 254,930 Long term portion of notes payable - - TOTAL LIABILITIES 380,049 254,930 Commitments and contingencies EQUITY Success Holding Group International, Inc. stockholders' equity: Common stock, $0.001 par value; 300,000,000 shares authorized; 37,245,000 and 37,195,000 shares issued and outstanding, respectively 37,245 37,195 Additional paid-in capital 3,914,703 3,470,753 Accumulated other comprehensive loss: Foreign currency translation (2,206 ) (2,940 ) Retained earnings 3,211,383 3,347,858 Total Success Holding Group International, Inc. stockholders' equity 7,161,125 6,852,866 Non-controlling interest (35,871 ) (42,158 ) TOTAL EQUITY 7,125,254 6,810,708 TOTAL LIABILITIES AND EQUITY $ 7,505,303 $ 7,065,638 The accompanying notes are an integral part of these unadutied condensed consolidated financial statements 6 Success Holding Group International, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS Three Months Ended June 30, Six Months Ended June 30, 2015 2014 2015 2014 REVENUES $ 6,221,470 $ - $ 13,265,862 $ - COST OF REVENUES 6,166,099 - 12,014,534 - GROSS PROFIT 55,371 - 1,251,328 - OPERATING EXPENSES: Payroll and payroll related expenses 40,252 - 40,252 - Professional fees 363,017 - 495,917 - General and administrative expenses 302,063 3,002 889,785 19,657 TOTAL OPERATING EXPENSES 705,332 3,002 1,425,954 19,657 LOSS FROM OPERATIONS (649,961 ) (3,002 ) (174,626 ) (19,657 ) OTHER (EXPENSE) INCOME: Interest expense (1,022 ) - (2,035 ) - Interest income 188 - 282 - TOTAL OTHER (EXPENSE) INCOME (834 ) - (1,753 ) - LOSS FROM OPERATIONS BEFORE TAXES (650,795 ) (3,002 ) (176,379 ) (19,657 ) Benefit from income taxes (167,975 ) - (46,191 ) - NET LOSS (482,820 ) (3,002 ) (130,188 ) (19,657 ) Net loss attributable to the non-controlling interest (15,830 ) - (6,287 ) - NET LOSS ATTRIBUTABLE TO SUCCESS HOLDING GROUP INTERNATIONAL, INC. COMMON STOCKHOLDERS (498,650 ) (3,002 ) (136,475 ) (19,657 ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation income 399 - 734 - COMPREHENSIVE LOSS $ (498,251 ) $ (3,002 ) $ (135,741 ) $ (19,657 ) LOSS PER SHARE: Basic $ (0.01 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Diluted $ (0.01 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding - Basic 37,245,000 36,680,000 37,233,951 36,680,000 Weighted average number of common shares outstanding - Diluted 37,745,000 36,680,000 37,733,951 36,680,000 The accompanying notes are an integral part of these unadutied condensed consolidated financial statements 7 Success Holding Group International, Inc. and Subsidiaries UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2015 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (130,188 ) $ (19,657 ) Adjustment to reconcile change in net loss to net cash provided by (used in) operating activities: Amortization of prepaid stock issued for services 61,667 - Amortization of film costs 25,257 - Depreciation of property and equipment 7,008 - Changes in operating assets and liabilities: Accounts receivable 423,572 - Prepaid expenses (478,341 ) - Deferred tax asset (46,191 ) - Accounts payable and accrued expenses 191,127 - NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 53,911 (19,657 ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment towards content library (564,069 ) - Purchase of property and equipment (185,610 ) - NET CASH USED IN INVESTING ACTIVITIES (749,679 ) - CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments towards loan payable - related party (60,000 ) - Advances from related parties (6,008 ) 9,000 NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES (66,008 ) 9,000 Effect of exchange rate changes on cash 734 - Net decrease in cash (761,042 ) (10,657 ) Cash, beginning of period 11,538 Cash, end of period $ 1,417,629 $ 881 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ - Cash paid for taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for services rendered and to be rendered $ 444,000 $ - The accompanying notes are an integral part of these unadutied condensed consolidated financial statements 8 Success Holding Group International, Inc. and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Organization and Description of Business Success Holding Group International, Inc. (“SHGT”) was incorporated under the laws of the State of Nevada, in the United States of America on July 5, 2012, under the name Macco International Corp. On June 13, 2014, there was a change in control of the Company. In accordance with the terms and provisions of a stock purchase agreement dated April 23, 2014 (the "Stock Purchase Agreement") by and among Sandu Mazilu and Ana Mazilu, equity holders in the aggregate of 6,200,000 pre-Forward Split shares of the Company’s common stock (collectively, the "Control Block Shareholders"), and Success Holding Group Corp., a Nevada corporation (the "Control Block Purchaser"), the Control Block Purchaser purchased from the Control Block Shareholders all of the 6,200,000 pre-Stock Split shares of common stock held of record, respectively. In addition, the Company accepted the resignations of its sole officer and director, Sandu Mazilu, as President/Chief Executive Officer, Secretary, Treasurer/Chief Financial Officer, effective June 13, 2014, and simultaneously appointed the following individuals: (i) Steve Chen as a member of the Board of Directors and the Chief Executive Officer; and (ii) Brian Kistler as a member of the Board of Directors and the President, Secretary and Treasurer/Chief Financial Officer. On June 20, 2014, the Company changed its name to Success Holding Group International, Inc. to better reflect SHGT’s planned future business operations, which is to invest in movies, issue human resource training courses, and promote video advertisements as its primary sources of operating income. On July 8, 2014, SHGT effectuated a forward four for one stock split (see Note 13), and as a result SHGT’s total issued and outstanding shares of common stock increased from approximately 9,170,000 shares to 36,680,000 shares of common stock. All share and earnings per share numbers prior to the July 8, 2014 stock split have been retroactively restated to reflect the stock dividend for all periods presented. On August 15, 2014, SHGT acquired 100% of Celebrity Enterprise Co., Ltd. (“CEC”), which was incorporated in Seychelles, on February 11, 2014. CEC generates service revenue from assisting in a series of seminar activities. On August 28, 2014, SHGT acquired 100% of Success Entertainment Group, Inc. (“SEG”), which was incorporated in the Cayman Islands, on January 6, 2014. SEG has established a branch office in Taiwan on October 20, 2014 under the name Success Entertainment Group Taiwan, Inc. (“SEGT”). SEG generates promotion revenue through placement marketing into movies/videos/seminars. Success Drink Group, Inc. (“SDG”) was incorporated on September 3, 2014 under the laws of the Republic of Seychelles. On September 3, 2014, SHGT’s Board of Directors authorized the acquisition of 50,000,000 ordinary shares of Success Drink Group. SDG issued 50,000,000 ordinary shares to SHGT as shareholder of record thus making SDG, the wholly-owned subsidiary of SHGT. SDG was created to market SHGT’s new health drink product, 888 Success Drink, within China by utilizing five major consumer chain pathways with intentions to distribute to approximately 20,000 to 30,000 chain supermarkets during 2015. On December 23, 2014, SHGT issued 500,000 shares of common stock to acquire 55% of the issued and outstanding shares of Launch TV Network Company, Inc. (“Launch TV” or “LTN”), a Virginia corporation. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The unaudited condensed consolidated financial statements include the accounts of Success Holding Group International, Inc. and its wholly and majority owned subsidiaries (collectively, the “Company”). All intercompany accounts and transactions have been eliminated in consolidation. Non-controlling interest represents the minority equity holders’ investment in LTN, plus the minority share of the net operating results and other components of equity relating to the non-controlling interest. 9 Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission and should be read in conjunction with the Company’s audited consolidated financial statements and footnotes thereto for the year ended December 31, 2014, included in the Company’s Form 10-KT filed on March 10, 2015. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The unaudited condensed consolidated financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company’s financial position and results of operations. The operating results for the period ended June 30, 2015 are not necessarily indicative of the results to be expected for any other interim period or for the entire year ending December 31, 2015. Change in Fiscal Year End The Company has filed its Form 8-K on December 8, 2014 to change the Company's fiscal year end from February 28 to December 31. As a result of this change, the Company filed a Transition Report on Form 10-K for the ten-month transition period ended December 31, 2014. References to any of the Company’s fiscal years mean the fiscal year ending December 31 of that calendar year. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on prior period reported losses. The Company recast the June 30, 2014 condensed consolidated financial statements resulting from the change in its fiscal year end. Cash The Company considers highly liquid investments with original maturities of three months or less when purchased as cash equivalents. The Company had no cash equivalents as of June 30, 2015 and December 31, 2014. At times throughout the year, the Company might maintain bank balances that may exceed Central Deposit Insurance Corporation (Taiwan – $3,000,000) and Federal Deposit Insurance Corporation (United States – $250,000) insured limits. The Company maintains its cash deposit accounts with high credit quality financial institutions, and therefore believes that its loss exposure is minimal. At June 30, 2015 and December 31, 2014, the Company had $768,222 and $0 over the insurable limit. Accounts Receivable The Company extends credit to its customers based on an evaluation of the customer’s financial condition and ability to pay the Company in accordance with the payment terms. An allowance for doubtful accounts is recorded as a charge to bad debt expense where collection is considered to be doubtful due to credit issues. This allowance reflects management’s estimate of the potential losses inherent in the accounts receivable balance, based on historical loss statistics and known factors impacting its customers. The nature of the contract service business generally results in a nominal provision for doubtful accounts. Based on management’s review of accounts receivable, no allowance for doubtful accounts was considered necessary as of June 30, 2015 and December 31, 2014, respectively. The Company charges uncollectible accounts against the allowance once the invoices are deemed unlikely to be collectible after exhaustive effort at collection. The Company does not accrue interest on past due receivables. Property and equipment, net Property and equipment are stated at cost, less accumulated depreciation and amortization. Expenditures for maintenance and repairs are charged to expense when incurred, while renewals and betterments that materially extend the life of an asset are capitalized. The costs of assets sold, retired, or otherwise disposed of, and the related allowance for depreciation, are eliminated from the accounts, and any resulting gain or loss is recognized in the results from operations. Depreciation is provided using the straight-line method over the estimated useful lives of the assets, which are as follows: Computer software and equipment – 3 years 10 Equity Method Investment When the Company has the ability to exercise significant influence, but not control, over the investee, the Company records equity method adjustments in gains (losses) on equity method investments, net, and may do so with up to a one-quarter lag. Equity method adjustments include: the Company’s proportionate share of investee income` or loss, gains or losses resulting from investee capital transactions, adjustments to recognize certain differences between the Company’s carrying value and the Company’s equity in net assets of the investee at the date of investment, impairments, and other adjustments required by the equity method. Earnings per Share The Company computes earnings per share in accordance with Accounting Standards Codification (“ASC”) 260, Earnings per Share, which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic earnings per share is computed by dividing net income available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive earnings per share excludes all potential common shares if their effect is anti-dilutive. The basic and diluted earnings per share for the periods ended June 30, 2015 and 2014 as follows: For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 Numerator Net income (loss) $ (482,820 ) $ (3,002 ) $ (130,188 ) $ (19,657 ) Denominator Weighted average common shares outstanding - basic 37,245,000 36,680,000 37,233,951 36,680,000 Dilution associated with stock options 500,000 - 500,000 - Weighted average common shares outstanding - diluted 37,745,000 36,680,000 37,733,951 36,680,000 Basic earnings per share $ (0.01 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Diluted earnings per share $ (0.01 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Income Taxes The Company and its majority owned U.S. subsidiaries are governed by the U.S. Internal Revenue Code of 1986, as amended. The Company’s wholly owned subsidiaries; CEC, SEG and SDG’s source of income are all generated from the People Republic of China (the “PRC”) may be subject to the PRC’s Unified Corporate Income Tax Law (the “EIT Law”) as non-resident companies. The EIT Law became effective in January 2008, which established a single unified 25% income tax rate for most companies, including non-resident companies. The Company accounts for income taxes using the asset/liability method prescribed by ASC 740, “Accounting for Income Taxes.” Under this method, deferred tax assets and liabilities are determined based on the difference between the financial reporting and tax bases of assets and liabilities using enacted tax rates that will be in effect in the period in which the differences are expected to reverse. The Company records a valuation allowance to offset deferred tax assets if based on the weight of available evidence, it is more-likely-than-not that some portion, or all, of the deferred tax assets will not be realized. The effect on deferred taxes of a change in tax rates is recognized as income or loss in the period that includes the enactment date. The Company applied the provisions of ASC 740-10-50, “Accounting for Uncertainty in Income Taxes,” which provides clarification related to the process associated with accounting for uncertain tax positions recognized in our financial statements. Audit periods remain open for review until the statute of limitations has passed. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the Company’s liability for income taxes. Any such adjustment could be material to the Company’s results of operations for any given quarterly or annual period based, in part, upon the results of operations for the given period. As of June 30, 2015 and December 31, 2014, the Company had no uncertain tax positions, and will continue to evaluate for uncertain positions in the future. 11 Impairment of Long-Lived Assets The Company continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, the Company assesses the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. If the total of the future cash flows is less than the carrying amount of those assets, the Company recognizes an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. For the periods ended June 30, 2015 and 2014, the Company had no impairment on long-lived assets. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant matters requiring the use of estimates and assumptions include, but are not necessarily limited to, accounts receivable allowances, evaluation of impairment of long-lived assets, fair value of the Company’s stock, stock based compensation, and valuation allowance relating to the Company’s deferred tax assets. Management believes that its estimates and assumptions are reasonable, based on information that is available at the time they are made. Stock-Based Compensation The Company accounts for share-based compensation in accordance with the fair value recognition provision of FASB ASC 718, Compensation – Stock Compensation (“ASC 718”), prescribes accounting and reporting standards for all share-based payment transactions in which employee services are acquired. Transactions include incurring liabilities, or issuing or offering to issue shares, options, and other equity instruments such as employee stock ownership plans and stock appreciation rights. Share-based payments to employees, including grants of employee stock options, are recognized as compensation expense in the financial statements based on the estimated grant date fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of FASB ASC 505, Equity–based Payments to Non-Employees (“ASC 505”). Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date or performance completion date. Share-based compensation expense for the periods ended June 30, 2015 and 2014 was $61,667 and $0, respectively. Revenue Recognition The major revenue streams of the Company are a series of human spirit stimulation training seminars, and to accept advertising sponsorship of its investment in internet movies. The revenue from films are recognized through video-on-demand and similar to pay-per-view on website arrangements as the feature films are exhibited based on end-customer purchases as reported by the distributor. Training seminars have its agenda and speaking topics and other decoration details defined within the contract. The Company recognizes revenue when products are fully delivered, or services have been provided, and collection is reasonably assured. 12 Content library Film and television costs, also known as content library, include the costs of acquiring rights to content, the costs associated with producers, directors, writers and actors, and the costs involved in producing the content. The Company amortizes film costs using the individual-film-forecast method (“IFF Method”). Under the IFF Method such costs are charged against earnings, and included in operating expenses, in the ratio that the current period’s gross revenue bears management’s estimate of total remaining “ultimate” gross revenue as of the beginning of the current period. “Ultimate” is defined as estimates of revenue and expenses expected to be recognized over a period from the initial release date. Foreign Currency Translation The Company reports its financial statements in U.S. dollars. The Company at times will transact using USD, CNY and TWD as its functional currency. Transactions denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the date of the transactions. Exchange gains or losses on transactions are included in earnings. The financial statements of the Company are translated into U.S. dollars in accordance with the ASC 830, Foreign Currency Translation, using rates of exchange at the end of the period for assets and liabilities, average rates of exchange for the period for revenues, costs, and expenses and historical rates for equity. Translation adjustments resulting from the process of translating the local currency combining financial statements into U.S. dollars are included in determining comprehensive income. For the period ending June 30, 2015, the Company used an exchange rate of 31.07000 for its asset and liability accounts relating to the TWD currency used on SEGT’s balance sheet, and an exchange rate of 31.28950 for its revenue and expense accounts relating to the TWD currency used on SEGT’s statement of operations. At June 30, 2015 and December 31, 2014, the cumulative translation adjustment was $(2,206) and $(2,940), respectively. For the periods ended June 30, 2015 and 2014, net other comprehensive income was $734 and $0, respectively. Valuation of Goodwill The Company assesses goodwill for potential impairments at the end of each fiscal year, or during the year if an event or other circumstance indicates that we may not be able to recover the carrying amount of the asset. In evaluating goodwill for impairment, the Company first assesses qualitative factors to determine whether it is more likely than not (that is, a likelihood of more than 50 percent) that the fair value of a reporting unit is less than its carrying amount. If the Company concludes that it is not more likely than not that the fair value of a reporting unit is less than its carrying value, then no further testing of the goodwill assigned to the reporting unit is required. However, if the Company concludes that it is more likely than not that the fair value of a reporting unit is less than its carrying value, then the Company will perform a two-step goodwill impairment test to identify potential goodwill impairment and measure the amount of goodwill impairment to be recognized, if any. In the first step of the review process, the Company compares the estimated fair value of the reporting unit with its carrying value. If the estimated fair value of the reporting unit exceeds its carrying amount, no further analysis is needed. If the estimated fair value of the reporting unit is less than its carrying amount, the Company proceeds to the second step of the review process to calculate the implied fair value of the reporting unit goodwill in order to determine whether any impairment is required. The Company calculates the implied fair value of the reporting unit goodwill by allocating the estimated fair value of the reporting unit to all of the assets and liabilities of the reporting unit as if the reporting unit had been acquired in a business combination. If the carrying value of the reporting unit's goodwill exceeds the implied fair value of the goodwill, the Company recognizes an impairment loss for that excess amount. In allocating the estimated fair value of the reporting unit to all of the assets and liabilities of the reporting unit, the Company uses industry and market data, as well as knowledge of the industry and the Company’s past experiences. The Company bases its calculation of the estimated fair value of a reporting unit on the income approach. For the income approach, the Company uses internally developed discounted cash flow models that include, among others, the following assumptions: projections of revenues and expenses and related cash flows based on assumed long-term growth rates and demand trends; expected future investments to grow new units; and estimated discount rates. The Company bases these assumptions on its historical data and experience, third-party appraisals, industry projections, micro and macro general economic condition projections, and its expectations. 13 The Company has had no goodwill impairment charges for the last three fiscal years, and as of the date of each of the most recent detailed tests, the estimated fair value of each of its reporting units exceeded its' respective carrying amount by more than 100% based on its models and assumptions. Recent accounting pronouncements In April 2015, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2015-05, Intangibles – Goodwill and Other – Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement (“ASU 2015-03”). ASU 2015-05 provides guidance to customers about whether a cloud computing arrangement includes a software license, whereby the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. The amendments in ASU 2015-05 are effective for fiscal years beginning after December 15, 2015 and for interim periods therein. The Company is in the process of assessing the impact the adoption of ASU 2015-05 will have on its condensed consolidated financial position, and results of operations. In April 2015, the FASB issued ASU 2015-03, Interest – Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs (“ASU 2015-03”). ASU 2015-03 simplifies the presentation of debt issuance costs by requiring that such costs be presented in the balance sheet as a direct deduction from the carrying value of the associated debt instrument, consistent with debt discounts. The amendments in ASU 2015-03 are effective for fiscal years beginning after December 15, 2015 and for interim periods therein. The Company is in the process of assessing the impact the adoption of ASU 2015-03 will have on its condensed consolidated financial position, and results of operations. In June 2014, the FASB issued ASU 2014-12, Compensation - Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (a consensus of the FASB Emerging Issues Task Force) (“ASU 2014-12”). ASU 2014-12 clarifies that entities should treat performance targets that can be met after the requisite service period of a share-based payment award as performance conditions that affect vesting. Therefore, an entity would not record compensation expense (measured as of the grant date without taking into account the effect of the performance target) related to an award for which transfer to the employee is contingent upon the entity’s satisfaction of a performance target until it becomes probable that the performance target will be met. ASU 2014-12 does not contain any new disclosure requirements. ASU 2014-12 was effective for the Company on January 1, 2015. The adoption of ASU 2014-12 did not have a material impact on the Company's condensed consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers: Topic 606 (“ASU 2014-09”). ASU 2014-09 replaces nearly all existing U.S. GAAP guidance on revenue recognition. The standard prescribes a five-step model for recognizing revenue, the application of which will require significant judgment. This standard is effective for fiscal years beginning after December 15, 2016, and for interim periods within those fiscal years. In March 2015, the FASB voted to defer the effective date by one year, but allow early adoption as of the original adoption date. This proposed delay is subject to the board's normal due diligence process, including a public comment period. The Company is in the process of assessing the impact the adoption of ASU 2014-09 will have on its condensed consolidated financial position, and results of operations. NOTE 3 – EQUITY METHOD INVESTMENTS Equity method investments as of June 30, 2015 and December 31, 2014 were as follows: June 30, 2015 December 31, 2014 Carrying Ownership Carrying Ownership Value Percentage Value Percentage StatClash Inc. $ - 30 % $ - 30 % The Company’s equity method investments are classified in other long-term assets on the condensed consolidated balance sheets. Net losses on equity method investments were $0 and $0 for the periods ended June 30, 2015 and 2014, respectively. As of December 31, 2014, the Company reduced its investment in StatClash Inc. (“StatClash”) to $0, based on its proportionate share of StatClash's net loss for the year ended December 31, 2014. The Company discontinued applying the equity method to this investment since an imminent return to profitability is not reasonably assured. 14 NOTE 4 – PREPAID EXPENSES Prepaid expenses represent the following as of June 30, 2015 and December 31, 2014: Balance at Balance at Description June 30, 2015 December 31, 2014 Seminar costs $ - $ 620,000 Advances to suppliers 730,000 83,939 Promotional fees - - Operational expenses 77,970 161,685 Equipment 500,000 - Director fees 418,333 - Total prepaid expenses 1,726,303 865,624 Long term portion of prepaid expenses (234,333 ) - Current portion of prepaid expenses $ 1,491,970 $ 865,624 On February 1, 2015, the Company entered into an agreement with Mark Corrao to be a Non-Executive Director of the Company. The terms of the agreement call for Mr. Corrao to be paid an annual salary of $24,000 a year, and he is to receive 50,000 shares of common stock valued at $444,000, or $8.88 per share, vesting over a three year period. The Company recorded the shares as a prepaid expense, and for the period ended June 30, 2015, has amortized $61,667 of the shares. As of June 30, 2015, $382,333 remains of this prepaid expense. On May 8, 2015, SDG entered into an agreement with W Motors to purchase a 2016 Lykan HyperSport Vehicle for $3,000,000, not including taxes or other charges necessary for importation or delivery. The terms of the agreement call for a $500,000 non-refundable down payment, then payments of $500,000 every 90 days for one year, and a final payment of $500,000 upon delivery of the vehicle. As of June 30, 2015, the Company has paid $500,000 towards this agreement and has recorded this as a prepaid equipment expense. NOTE 5 – CONTENT LIBRARY, NET Content library, net, carried at cost, represent the following as of June 30, 2015 and December 31, 2014: Balance at Balance at Content Library Name June 30, 2015 December 31, 2014 Don't Wanna Say Goodbye $ 205,025 $ 146,459 Pretty Women (Tentative) 300,000 300,000 Shanghai Night Sleepless (Tentative) 280,000 280,000 Pronunciation Class 202,000 200,000 Falling In (Tentative) 250,000 250,000 High-Heels 241,893 217,928 Love Waltz 160,725 128,775 King Showdown 404,403 6,654 Total content library 2,044,046 1,529,816 Amortization of film costs (25,257 ) - Total content library, net $ 2,018,789 $ 1,529,816 15 Don’t Wanna Say Goodbye As of March 26, 2015, the film “Don’t Wanna Say Goodbye” has been completed, and the release date was May 1, 2015. As of June 30, 2015 and December 31, 2014, costs related to this film are $205,025 and $96,620, respectively. For the period ended June 30, 2015 and 2014, film costs of $11,421 and $0, respectively, have been amortized for this film. Pretty Women (Tentative) The film “Pretty Women” (Tentative) does not yet have a completion or release date. As of June 30, 2015 and December 31, 2014, costs related to this film are $300,000. Shanghai Night Sleepless (Tentative) The film “Shanghai Night Sleepless” (Tentative) does not yet have a completion or release date. As of June 30, 2015 and December 31, 2014, costs related to this film are $280,000. Pronunciation Class As of February 17, 2015, the film “Pronunciation Class” has been completed, and the release date was April 17, 2015. As of June 30, 2015 and December 31, 2014, costs related to this film are $202,000 and $200,000, respectively. For the period ended June 30, 2015 and 2014, film costs of $13,836 and $0, respectively, have been amortized for this film. Falling In (Tentative) The film “Falling In” (Tentative) does not yet have a completion or release date. As of June 30, 2015 and December 31, 2014, costs related to this film are $250,000. High-Heels As of February 10, 2015, the film “High-Heels” has been completed, but does not yet have a release date. As of June 30, 2015, costs related to this film are $241,893. Love Waltz As of February 17, 2015, the film “Love Waltz” has been completed, but does not yet have a release date. As of June 30, 2015, costs related to this film are $160,725. King Showdown The film “King Showdown” does not yet have a completion or release date. As of June 30, 2015, costs related to this film are $404,403. NOTE 6 – GOODWILL On November 10, 2014, the Company’s Board of Directors authorized the execution of an acquisition and stock exchange agreement (the "Acquisition Agreement") with Freedom Energy Holdings Inc. ("Freedom Energy"), pursuant to which the Company acquired from Freedom Energy 550 shares of common stock of LTN, representing a 55% equity interest in Launch TV. In further accordance with the terms and provisions of the Acquisition Agreement and in exchange therefore, the Company agreed to issue 500,000 shares of the Company’s restricted common stock to Freedom Energy, and Freedom Energy agreed to hold the 500,000 shares of common stock for a period of 24-months prior to selling such shares in the marketplace. 16 As a result of the issuance of 500,000 shares of common stock on December 23, 2014, LTN formally became a subsidiary of the Company. As a result, the Company recorded goodwill valued at $2,051,527, which consisted of the 500,000 shares of the Company’s common stock valued at $2,000,000, or $4.00 a share, and the net assets of LTN, which were $51,527. NOTE 7 – PROPERTY AND EQUIPMENT, NET Property and equipment, net, represent the following as of June 30, 2015 and December 31, 2014: Balance at Balance at Description June 30, 2015 December 31, 2014 Computer equipment $ 11,810 $ - Computer software 173,800 - Total property and equipment 185,610 - Less: accumulated depreciation (7,008 ) - Total property and equipment, net $ 178,602 $ - Depreciation expense for property and equipment for the period ended June 30, 2015 and 2014 is $7,008 and $0, respectively. NOTE 8 – NOTES PAYABLE – RELATED PARTIES On May 27, 2014, the Company entered into promissory note to borrow $120,000 from Freedom Energy, which is owned by Brian Kistler, the Company’s current President and then Chief Financial Officer (“CFO”). The note is due and payable upon demand and bears interest at Prime plus 1% per annum. On June 30, 2015, the unpaid principle is $90,700. For the period ended June 30, 2015, the interest expense is $1,912. As of June 30, 2015 and December 31, 2014, accrued interest on this promissory note is $3,627 and $1,715, respectively. On October 30, 2014, the Company entered into Promissory Note agreements to borrow $6,000 from New Opportunity Business Solutions, Inc. (“NOBS”), which is owned by the Company’s current President and then CFO. The note is due and payable upon demand and bears interest at Prime plus 1% per annum. On June 30, 2015, the unpaid principle is $6,000. For the period ended June 30, 2015, the interest expense is $126. As of June 30, 2015 and December 31, 2014, accrued interest on this promissory note is $170 and $43, respectively. NOTE 9 – RELATED PARTY TRANSACTIONS As of June 30, 2015 and December 31, 2014, Success Holding Group Corp. USA (“SHGR”), a shareholder of the Company, has an outstanding receivable amount of $31,525 and $37,533, respectively, from the Company, which it has advanced to the Company to pay administrative and operating expenses. These advances are unsecured, non-interest bearing and have no fixed terms of repayment, and therefore are deemed payable on demand. As part of the agreement with Mr. Corrao (see Note 4), the Company accrued $10,000 of the annual fee due him as due to related party on the unaudited condensed consolidated balance sheet. NOTE 10 – LOAN PAYABLE – RELATED PARTY On November 13, 2014, SHGR entered into a loan agreement with the Company for $60,000. The loan will mature in one year and the Company bears no interest until the due date, at which time any outstanding principal balance will bear an annual interest rate of 3% going forward. As of June 30, 2015, this loan was paid back in full. 17 NOTE 11 – SEGMENT REPORTING AND GEOGRAPHIC INFORMATION The Company currently reports operations under two business segments. Geographic information relating to the unaudited condensed statement of operations for the three and six months ended June 30, 2015 are as follows: For the Three Months Ended For the Six Months Ended June 30, 2015 June 30, 2015 USA (LTN) Asia USA (LTN) Asia Revenue $ 1,542 $ 6,219,928 $ 65,499 $ 13,200,363 Costs of revenue (10,500 ) (6,155,599 ) (28,935 ) (11,985,599 ) Operating expenses (25,128 ) (680,204 ) (48,431 ) (1,377,523 ) Other (expenses) income (577 ) (257 ) (2,104 ) 351 Income (loss) before taxes $ (34,663 ) $ (616,132 ) $ (13,971 ) $ (162,408 ) Geographic information relating to the unaudited condensed balance sheet as of June 30, 2015 and December 31, 2014 are as follows: June 30, 2015 December 31, 2014 USA (LTN) Asia USA (LTN) Asia Assets $ 14,956 $ 7,490,347 $ - $ 7,065,638 Liabilities 122,613 257,436 - 254,930 Net assets $ (107,657 ) $ 7,232,911 $ - $ 6,810,708 NOTE 12 – CUSTOMER CONCENTRATION The following table sets forth information as to the revenue derived from those customers that accounted for more than 10% of our revenue for the three and six months ended June 30, 2015: For the Three Months Ended For the Six Months Ended June 30, 2015 June 30, 2015 Amount Percentage Amount Percentage Rich Harvest Co., Ltd. $ 2,160,000 35 % $ 4,360,435 33 % Big Station Co., Ltd. $ 1,100,000 18 % $ 3,570,000 27 % Beyond Excellence Co., Ltd. $ 655,000 11 % $ 2,465,000 19 % Polaris Global Co., Ltd. $ 1,792,000 29 % $ 1,792,000 14 % NOTE 13 – STOCK OPTIONS On November 30, 2014, the Company entered into a stock option agreement (the "Stock Option Agreement") with NOBS. Pursuant to the Stock Option Agreement, the Company agreed to grant to Brian Kistler, the Company’s current President and CFO at the time, the option to purchase 500,000 shares of the Company's common stock at a purchase price of $5.00, which vests immediately, and expires in three years (the "Option"). The fair value of the Option is $1,337,333, which was valued using the Black-Scholes Valuation Model. The Option was granted by the Company as a reward to Brian Kistler for introducing and consummating the acquisition of the equity interest in LTN. 18 NOTE 14 – COMMON STOCK The Company has 300,000,000 common shares authorized with a par value of $0.001 per share. On June 14, 2014, the holders of a majority of the shares of common stock approved a forward split of such shares by a ratio of four for one (4:1) (the “Forward Split”). The Company filed the certificate of amendment to its articles of incorporation with the State of Nevada effectuating the Forward Split on June 19, 2014. The Forward Split became effective in the State of Nevada on June 20, 2014. The Forward Split became effective on the OTC Bulletin Board (the “OTC BB”) on July 8, 2014, based upon the filing of appropriate documentation with the Financial Industry Regulatory Authority, Inc. (“FINRA”). As a result of the Forward Split, the Company’s total issued and outstanding shares of common stock increased from approximately 9,170,000 shares to 36,680,000 shares of common stock. All share and earnings per share numbers prior to the July 8, 2014 stock split have been retroactively restated to reflect the Forward Split for all periods presented. On February 1, 2015, the Company issued 50,000 shares of common stock at $8.88 per share for a value of $444,000 to Mr. Corrao for prepaid director fees (see Note 4). The total common stock issued and outstanding as of June 30, 2015 and December 31, 2014 was 37,245,000 and 37,195,000 shares, respectively. NOTE 15 – SUBSEQUENT EVENTS The Company has evaluated events subsequent through the date these financial statements have been issued to assess the need for potential recognition or disclosure in this report. Such events were evaluated through the date these financial statements were available to be issued. Based on this evaluation, it was determined that one event occurred requiring recognition or disclosure. The Company made a change of Independent Registered Public Accounting Firm as reported on Form 8-K. 19 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward Looking Statements This quarterly report on Form 10-Q and other reports filed by Success Holding Group International, Inc. and subsidiaries (“we,” “us,” “our,” or the “Company”) from time to time with the SEC contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by Company’s management. Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof. When used in the filings, the words “anticipate,” “believe,” “estimate,” “expect,” “future,” “intend,” “plan,” or the negative of these terms and similar expressions as they relate to the Company or the Company’s management identify forward-looking statements. Such statements reflect the current view of the Company with respect to future events and are subject to risks, uncertainties, assumptions, and other factors. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended, or planned. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited condensed financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). These accounting principles require us to make certain estimates, judgments, and assumptions. We believe that the estimates, judgments and assumptions upon which we rely are reasonable based upon information available to us at the time that these estimates, judgments, and assumptions are made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the unaudited condensed financial statements as well as the reported amounts of revenues and expenses during the periods presented. Our unaudited condensed financial statements would be affected to the extent there are material differences between these estimates. This discussion and analysis should be read in conjunction with the Company’s unaudited condensed financial statements and accompanying notes to the unaudited condensed financial statements for the period ended June 30, 2015. This report contains forward-looking statements that involve risk and uncertainties. We use words such as “anticipate”, “believe”, “plan”, “expect”, “future”, “intend”, and similar expressions to identify such forward-looking statements. Investors should be aware that all forward-looking statements contained within this report are good faith estimates of management as of the date of this report and actual results may differ materially from historical results or our predictions of future results. Overview We are a Nevada corporation formed on July 5, 2012 under the name "Macco International Corp." Prior to the Change in Control Transaction (discussed below), Macco did not have any significant assets or operations. On June 20, 2014, the Company changed its name to Success Holding Group International Inc. to better reflect our planned future business operations following the change in control transaction described below. Change in Control On June 13, 2014, there was a change in control of the Company. In accordance with the terms and provisions of a stock purchase agreement dated April 23, 2014 (the "Stock Purchase Agreement") by and among Sandu Mazilu and Ana Mazilu, equity holders in the aggregate of 6,200,000 pre-Forward Split shares of our common stock (collectively, the "Control Block Shareholders"), and Success Holding Group Corp., a Nevada corporation (the "Control Block Purchaser"), the Control Block Purchaser purchased from the Control Block Shareholders all of the 6,200,000 pre-Stock Split shares of common stock held of record, respectively. In addition, the Company accepted the resignations of its sole officer and director, Sandu Mazilu, as President/Chief Executive Officer, Secretary, Treasurer/Chief Financial Officer, effective June 13, 2014, and simultaneously appointed the following individuals: (i) Steve Chen as a member of the Board of Directors and the Chief Executive Officer; and (ii) Brian Kistler as a member of the Board of Directors and the President, Secretary and Treasurer/Chief Financial Officer. 20 Forward Stock Split On June 14, 2014, the holders of a majority of the shares of Common Stock approved a forward split of such shares by a ratio of four for one (4:1) (the "Forward Split"). The Company filed the certificate of amendment (the "Certificate") to its articles of incorporation with the State of Nevada effectuating the Forward Split on June 19, 2014. The Forward Split became effective in the State of Nevada on June 20,2014. The Forward Split became effective on the OTC Bulletin Board (the "OTCBB") on July 8, 2014, based upon the filing of appropriate documentation with the Financial Industry Regulatory Authority, Inc. ("FINRA"). As a result of the Forward Split, our total issued and outstanding shares of common stock increased from approximately 9,170,000 shares to 36,680,000 shares of common stock. Subsidiaries We currently have three wholly-owned subsidiaries: Success Entertainment Group Inc., a corporation incorporated under the laws of the Cayman Island ("SEG"), Celebrity Enterprise Co. Ltd., a corporation incorporated under the laws of the Republic of Seychelles ("CEC"), and Success Drink Group Inc., a corporation incorporated under the laws of the Republic of Seychelles ("Success Drink Group"). Our wholly-owned subsidiaries are as follows: Celebrity Enterprise Co. Ltd. CEC was incorporated on February 11, 2014 under the laws of the Republic of Seychelles. On August 15, 2014, our Board of Directors authorized the execution of certain form of transfer of shares between SHGT and Wen-Chi Huang. Accordingly, we acquired an aggregate 10,000 ordinary shares, representing all of the issued and outstanding ordinary shares of CEC, from Wen-Chi Huang for an aggregate of $10,000. Thus, CEC became our wholly-owned subsidiary. We currently plan to engage in the business of conducting training seminars and investing in the production of Internet short films through CEC. Success Entertainment Group Inc. SEG was incorporated on January 6, 2014 under the laws of the Cayman Islands. On August 28, 2014, our Board of Directors authorized the acquisition of all of the issued and outstanding ordinary shares of SEG. We acquired an aggregate 60,000,000 ordinary shares of SEG as follows: (i) 47,999,999 shares were acquired from Steve Andrew Chen, the Chairman of our Board of Directors; and (ii) 12,000,000 shares were acquired from Chi-Jui Hong, the Chief Executive Officer and a Director of the Company. Thus, SEG became our wholly-owned subsidiary. Messrs. Chen and Hong executed certain share transfer forms dated August 28, 2014 pursuant to which they transferred their respective shares to us. We currently plan to engage in the business of investing in the production of Internet short films through SEG. Success Drink Group Inc. Success Drink Group was incorporated on September 3, 2014 under the laws of the Republic of Seychelles. On September 3, 2014, our Board of Directors authorized the acquisition of 50,000,000 ordinary shares of Success Drink Group. Success Drink Group issued 50,000,000 ordinary shares to us as shareholder of record thus making Success Drink Group our wholly-owned subsidiary. Success Drink Group was created to market the new health drink product, 888 Success Drink. 21 Success One Air Group Inc. Success One Air Group was incorporated on January 6, 2015 under the laws of the Republic of Seychelles. We hold 30,0000,000 ordinary shares of Success One Air Group Inc., which constitutes all the ordinary shares issued and outstanding. In addition to the foregoing, we have two partially owned subsidiaries: Launch TV On November 10, 2014, our Board of Directors authorized the execution of that certain definitive acquisition and stock exchange agreement (the "Acquisition Agreement") with Freedom Energy Holdings Inc. ("Freedom Energy"), pursuant to which we acquired from Freedom Energy 550 shares of common stock of Launch TV Network Company, a Virginia corporation ("Launch TV"), representing a 55% equity interest in Launch TV. In further accordance with the terms and provisions of the Acquisition Agreement and in exchange therefor, we agreed to issue 500,000 shares of our restricted common stock to Freedom Energy and Freedom Energy agreed to hold the 500,000 shares of common stock for a period of 24-months prior to selling such shares in the marketplace. Launch TV is in the business of distribution of movie and television content via an internet based platform. StatClash On October 17, 2014, our Board of Directors authorized the execution of that certain share assignment agreement dated October 17, 2014 (the "Share Assignment Agreement"), pursuant to which SHGR agreed to assign and transfer to us all of the 4,770,000 shares of common stock that SHGR held of record in StatClash Inc. ("StatClash"). We had also previously entered into that certain definitive acquisition agreement dated August 8, 2013, as amended (collectively, the "Acquisition Agreement") with StatClash pursuant to which StatClash sold and issued 4,770,000 shares of its common stock to us, which constituted a 31% equity interest in StatClash. StatClash is a start-up daily fantasy sports site based in Mount Clemens, Michigan. CURRENT BUSINESS OPERATIONS We are among Asia's leading providers of self-improvement products and programs. Our goal is to offer unique products and services devoted to expanding the personal, professional and spiritual health and well-being of people. We are led by our Chairman of the Board of Directors, Steve Andrew Chen, who is one of China's foremost motivational speakers, and a well-known orator in Asia. We intend to utilize and harness Mr. Chen's experience that has brought him millions of readers and students over 27 years to maximize our business and product offering opportunities to the audiences in China and the rest of Asia. Management believes that the Asian market presents a big market opportunity for our lines of business and it is our goal to become one of Asia's top fulfillers of their entertainment and self-improvement needs in this region. We are currently engaged in three principal areas of business, (i) the business of producing and marketing personal improvement seminars primarily in China, (ii) the business of producing and distributing inspirational short films for pay-per-view online audiences worldwide, and (iii) the business of marketing and distributing a specialty health drink, '888' Success Drink, China's only black rice-based health drink. Currently, we engage in these three areas of business though three of our subsidiaries: · a subsidiary producing and marketing personal improvement seminars featuring Mr. Chen; · a subsidiary engaged in producing and distributing inspirational short films for pay-per-view online audiences worldwide; and · a subsidiary engaged in the health drink business, which is engaged in marketing one product, '888,' which we believe to be China's only black rice-based health drink. 22 Subject to our ability to raise future financing, we are seeking to grow and expand through the formation and/or acquisition of companies that offer unique products and services devoted to expanding the personal, professional and spiritual health and well-being of people. We plan to focus our acquisition and expansion efforts on companies in the areas involving on integration of chain stores and brand names, online to offline, websites and e-commerce. We believe that through the newly structured public company platform, we will be able to pursue more aggressively and successfully the acquisition of quality companies in Asia. We intend to integrate these lines of business using the same logo and spokesperson and thus, create and maximize our brand value. TRAINING SEMINARS Our products and services revolve around the business management and personal life programs written and developed by our Chairman, Steve Andrew Chen. We provide training and development programs through local and national seminars, public and private speaking engagements, and other coaching programs. During the fiscal year ended December 31, 2014, our Chairman held seminars on a monthly basis throughout Southern Asia. These seminars focus on the areas of successful business management and effective leadership, realizing personal value and skills on communication and socialization. The seminars are typically attended by 700 – 1,500 people per event. In addition to the live speeches, CDs, books, tapes, and other materials created by Mr. Chen, there are other products marketed and sold to the attendees at these seminars. On average, we receive approximately 20% of the revenues generated by the admission fees and the sales of products at the seminars through agreements with organizers of such seminars. In 2014, we held 31 events at which Mr. Chen appeared and we generated approximately $14,830,000 of revenues from this business, of which approximately $14,668,000 was from attendance and approximately $162,000 was from sales of books and DVDs. INTERNET MOVIES Our internet movie business is currently focused on the online internet short-film market in China. Our platform features short-movies we produce or co-produce, as well as other movies and videos licensed to us. It is our plan to produce an "Inspirational Series" of internet movies with a common theme to encourage people to pursue their dreams and achieve true happiness. We have entered into several contracts to produce internet movies. Under the terms of the contracts (collectively, the "Internet Movie Contracts"), some of Asia's top actors, directors and producers, along with our Chairman, Mr. Chen, are going to be involved in our internet movies. positive-themed internet movies. We have a budget of approximately $300,000 to $1,000,000 for each short-film depending on its production proposal and currently plan to fund these projects from operating cash flows. We will need to increase our operating cash flows to fund the production of these films, of which there is no assurance. We sell advertising sponsorships for these internet short-films. In addition, we will seek to sell issuance or broadcasting rights for these films, and to develop and sell promotional and other products related to these films throughout the world. Our internet movie business generated $3.9 million revenue in 2014, mostly through advertising placement in the movies, which accounted for approximately 22% of our total revenue. We have completed or in the process of filming the movies below. "The Pronunciation Class of Love" Filming of "The Pronunciation Class of Love" was completed in Taipei on August 25, 2014. The executive producer was Steven Andrew Chen, the Chairman of our Board. The movie tells the story of a boy with a stuttering speech impediment who met a girl that totally transformed his life and finally becomes a successful motivational speaker. The film has been released online in April 2015. "Don't Wanna Say Goodbye" On September 17, 2014, the Company entered into an agreement with Flu Idea Studio ("Flu Idea") to produce an online movie, "Don't Wanna Say Goodbye" for NTD5,000,000 (approximately $158,730), to be completed by December 31, 2014. Both parties may seek product placements for the movie and Flu Idea is entitled to receive 20% of the product placement fees that it introduces. Flu Idea is also entitled to receive 10% of the pre-tax profit of the movie. The film has been released online in May 2015. 23 "High Heels" On November 19, 2014, our Board of Directors authorized the execution of a production and distribution agreement (the "Production Agreement") with Shengda Movie Production ("Shengda"), pursuant to which Shengda will produce a movie titled "High-Heels" for a motivational internet movie series. The movie tells the story of how a famous ballerina, after losing her legs in a car accident, stands up by herself and starts dancing again. In accordance with the terms of the Production Agreement, Shengda authorized us to film and distribute High Heels. The movie shall be approximately 25 minutes long at a fee of NTD7,500,000 (approximately $237,990), including script fee of NTD1,500,000 (approximately $47,597) (the "Fee"). The Fee will be paid by us in installments, which covers production, marketing, and distribution as follows: (i) 30% (NTD2,250,000) payable within five days after execution of the Production Agreement and Shengda must complete the execution of the performance agreement with the cast within five days from execution of the Production Agreement; (ii) 20% (NTD1,500,000) payable within three days of confirming the final version of the movie script and production plan by Shengda; (iii) 20% (NTD1,500,000) payable within one week of Shendga commencing its production and filming; (iv) 20% (NTD1,500,000) payable upon Shengda completing half of the production pursuant to which Shengda is required to provide us with progress plan beforehand; and (v) 10% (NTD750,000) payable within three days after Shengda completes the filming and production of the movie as approved by the People's Republic of China pertaining to any applicable laws, delivery of the completed movie to us and the movie is broadcast on one of the six designated internet platforms in China. The movie is anticipated to be completed by December 31, 2015. Both parties may seek product placements and Shengda is entitled to receive 20% of the product placement fees introduced by it. In addition, Shengda is entitled to receive 10% of the pre-tax profit of the movie. As of the date of this Memorandum, we have paid an aggregate NTD7,500,000 (approximately $237,990) to Shengda in accordance with the terms and provisions of the Production Agreement for the production of High-Heels. The movie is completed and has been released online. Cloud Service Agreement On September 1, 2014, through our subsidiary, SEG, we signed a contract (the "Gridow Contract") with Gridow Technology Co., Ltd., a leading cloud service company ("Gridow") in Taiwan, which provides professional video cloud service in Asia Pacific. Gridow will develop a video cloud service software system for the Company for NTD5,000,000 (approximately $158,207) and maintain the system for NTD500,000 (approximately $15,821) per year. Gridow will have the intellectual property right of the system and authorize the Company to use and revise the system within the scope of the Gridow Contrat. Through the Gridow Contract, we hope to offer a high-standard, professional video cloud service in Greater China where jointly they will be releasing the series of internet micro films discussed above. BEVERAGE MARKET In 2014, we, through Success Drink Group, entered into a License Agreement with Shanghai Taiyi Food & Beverage Co. Ltd., a corporation established under the laws of China ("Taiyi"), pursuant to which we authorized Taiyi to distribute the 888 Success Drink in Shanghai, China. In consideration, we are entitled to a one-time license fee of $3,000,000, payable in three installments, and 10% of the monthly revenue generated by the 888 Success Drink. RESULTS OF OPERATION Three Months Ended June 30, 2015 Compared to Three Months Ended June 30, 2014 During the three month period ended June 30, 2015, we generated revenue of $6,221,470 compared to $0 for the three months ended June 30, 2014, which is an increase of $6,221,470. During the three month period ended June 30, 2015, the majority of our revenue was generated from certain major customers as follows: (i) $2,160,000 from Rich Harvest Co., Ltd.; (ii) $1,100,000 from Big Station Co., Ltd.; (iii) $655,000 from Beyond Excellence Co., Ltd.; and (iv) $1,792,000 from Polaris Global Co., Ltd. During the three month period ended June 30, 2015, we incurred $6,166,099 compared to $0 for the three months ended June 30, 2014 in cost of revenues thus resulting in a gross profit of $55,371. During the three month period ended June 30, 2015, we incurred operating expenses of $705,332 compared to $3,002 incurred for the three months ended June 30, 2014, which is an increase of $702,330. Operating expenses increased during the three month period ended June 30, 2015 compared to the three months ended June 30, 2014 primarily as a result of the increase in operating fees resulting from increased scale and scope of business operations, as well as stock based compensation. General and administrative expenses generally relate to corporate overhead, financial and administrative contracted services. 24 During the three month period ended June 30, 2015, we also recorded other expense of $834 compared to $0 for the three months ended June 30, 2014. The increase of $834 in other expense is primarily due to interest expense of $1,022, offset by interest income of $188. Due to the factors discussed above our net loss from operations before taxes for the three month period ended June 30, 2015 was $650,795 compared to a net loss from operations of $3,002 for the three months ended June 30, 2014, an increase of $647,793. Including a benefit for income taxes of $167,975 as of June 30, 2015, our net loss for the three month period ended June 30, 2015 was $482,820 compared to a net loss of $3,002 for the same period in 2014, an increase of $479,818. Six Months Ended June 30, 2015 Compared to Six Months Ended June 30, 2014 During the six month period ended June 30, 2015, we generated revenue of $13,265,862 compared to $0 for the six months ended June 30, 2014, which is an increase of $13,265,862. During the six month period ended June 30, 2015, the majority of our revenue was generated from certain major customers as follows: (i) $4,360,435 from Rich Harvest Co., Ltd.; (ii) $3,570,000 from Big Station Co., Ltd.; (iii) $2,465,000 from Beyond Excellence Co., Ltd.; and (iv) $1,792,000 from Polaris Global Co., Ltd. During the six month period ended June 30, 2015, we incurred $12,014,534 compared to $0 for the six months ended June 30, 2014 in cost of revenues thus resulting in a gross profit of $1,251,328. During the six month period ended June 30, 2015, we incurred operating expenses of $1,425,954 compared to $19,657 incurred for the six months ended June 30, 2014, which is an increase of $1,406,297. During the six month period ended June 30, 2015, operating expenses primarily consisted of the following: NASDAQ application fees of $150,000, commissions of $116,682, advertising fees of $407,223, payroll and related expenses of $40,334, and professional fees of $495,926. Operating expenses increased during the six month period ended June 30, 2015 compared to the six months ended June 30, 2014 primarily as a result of the increase in operating fees resulting from increased scale and scope of business operations, as well as stock based compensation. General and administrative expenses generally relate to corporate overhead, financial and administrative contracted services. During the six month period ended June 30, 2015, we also recorded other expense of $1,753 compared to $0 for the six months ended June 30, 2014. The increase of $1,753 in other expense is primarily due to interest expense of $2,035, offset by interest income of $282. Due to the factors discussed above our net loss from operations before taxes for the six month period ended June 30, 2015 was $176,379 compared to a net loss from operations of $19,657 for the six months ended June 30, 2014, an increase of $156,722. Including a benefit for income taxes of $46,191 as of June 30, 2015, our net loss for the six month period ended June 30, 2015 was $130,188 compared to a net loss of $19,657, an increase of $110,531. LIQUIDITY AND CAPITAL RESOURCES As of June 30, 2015 For the six month period ended June 30, 2015, the Company reported net loss of $130,188, comprehensive loss of $135,741 and equity of $7,125,254 at that date. As of June 30, 2015, the Company had cash on hand of $1,417,629, which were primarily held by our foreign subsidiaries. As of June 30, 2015, our current assets were $3,022,052 and our current liabilities were $380,049, which resulted in a working capital surplus of $2,642,003. As of June 30, 2015, current assets were comprised of: $1,417,629 in cash, $16,428 in accounts receivable, $49,839 in other receivables, $1,491,965 in current portion of prepaid expenses, and $46,191 in deferred tax asset. As of June 30, 2015, current liabilities were comprised of: $251,824 in accounts payable and accrued expenses, $96,700 in notes payable - related parties, and $31,525 due to related parties. 25 As of June 30, 2015, our total assets were $7,505,303 comprised of: current assets of $3,022,052; non-current content library, net of $2,018,789; goodwill of $2,051,527; property and equipment, net of $178,602, and long term portion of prepaid expenses of $234,333. The increase in total assets from the year ended December 31, 2014 was primarily due to the increase in cash, prepaid expenses and equipment. As of June 30, 2015, our total liabilities were $380,049 comprised entirely of current liabilities. The increase in total liabilities from December 31, 2014 was primarily due to the increase in accounts payable and accrued expenses of $191,127, and a decrease in loan payable – related party of $60,000. Retained earnings decreased from $3,347,858 as of December 31, 2014 to $3,211,383 as of June 30, 2015. Our principal sources of liquidity are our cash, as well as the cash flow that we generate from our operations. The Company believes its existing balances of cash will be sufficient to satisfy its working capital needs, capital asset purchases, outstanding commitments and other liquidity requirements associated with its existing operations over the next 12 months. To the extent we need additional capital, we may seek to raise additional funds through public or private equity offerings, debt financings, capital lease transactions, corporate collaborations or other means. We may seek to raise additional capital due to favorable market conditions or strategic considerations even if we have sufficient funds for planned operations. The sale of additional equity or convertible debt securities could result in dilution to our stockholders. Debt financing could require us to pledge certain assets and enter into covenants that could restrict certain business activities or our ability to incur further indebtedness, and may contain other terms that are not favorable to our stockholders or us. To the extent that we raise additional funds through collaborative arrangements, it may be necessary to relinquish some rights to our technologies or grant licenses on terms that are not favorable to us. We do not know whether additional funding will be available on acceptable terms, or at all. A failure to secure additional funding when needed may require us to curtail certain operational activities, including sales and marketing, and international operations and would have a material adverse effect on our future business and financial condition. Cash Flows from Operating Activities For the six month period ended June 30, 2015, net cash flows provided by operating activities was $53,911 compared to net cash flows used in operating activities of $19,657 for the six months ended June 30, 2014, an increase of $73,568. Net cash flows provided by operating activities during the six month period ended June 30, 2015 consisted of net loss of $130,188, which was changed by: amortization of prepaid stock issued for services of $61,667, amortization of film costs of $25,257, depreciation of property and equipment of $7,008, a decrease of $423,572 in accounts receivable, an increase of $478,341 in prepaid expenses, an increase in deferred tax asset of $46,191, and an increase of $191,127 in accounts payable and accrued expenses. Cash Flows from Investing Activities For the six month period ended June 30, 2015, net cash used in investing activities was $749,679, which consisted of $564,069 for payments towards our content library, and $185,610 in purchases of property and equipment. For the six months end June 30, 2014, we did not generate or use any cash flows from investing activities. Cash Flows from Financing Activities For the six month period ended June 30, 2015, cash flows used in financing activities was $66,008 compared to cash flows provided by financing activities of $9,000 for the six months ended June 30, 2014. Cash flows from financing activities of $66,008 for the six month period ended June 30, 2015 consisted of a $60,000 repayment of a related party loan, and $6,008 in advances from related parties. Future Cash Commitments As of June 30, 2015, SHGR, a principal shareholder of the Company, is owed $31,525, which it previously advanced to us to pay administrative and operating expenses. The Company also owes $10,000 to Mr. Corrao as of June 30, 2015. 26 On May 27, 2014, the Company issued a promissory note in the principal amount of $120,000 to Freedom Energy Holdings, Inc., which is owned by Brian Kistler, the Company’s current President and then Chief Financial Officer (“CFO”). The note is due and payable upon demand and bears interest at Prime plus 1% per annum. On June 30, 2015, the unpaid principle is $90,700. For the period ended June 30, 2015, the interest expense is $1,912. As of June 30, 2015 and December 31, 2014, accrued interest on this promissory note is $3,627 and $1,715, respectively. On October 30, 2014, the Company issued a Promissory Note in the amount of $6,000 to New Opportunity Business Solutions, Inc. (“NOBS”), which is owned by the Company’s current President and then CFO. The note is due and payable upon demand and bears interest at Prime plus 1% per annum. On June 30, 2015, the unpaid principle is $6,000. For the period ended June 30, 2015, the interest expense is $126. As of June 30, 2015 and December 31, 2014, accrued interest on this promissory note is $170 and $43, respectively. RECENTLY ISSUED ACCOUNTING STANDARDS In April 2015, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2015-05, Intangibles – Goodwill and Other – Internal-Use Software (Subtopic 350-40): Customer’s Accounting for Fees Paid in a Cloud Computing Arrangement (“ASU 2015-03”). ASU 2015-05 provides guidance to customers about whether a cloud computing arrangement includes a software license, whereby the customer should account for the software license element of the arrangement consistent with the acquisition of other software licenses. The amendments in ASU 2015-05 are effective for fiscal years beginning after December 15, 2015 and for interim periods therein. The Company is in the process of assessing the impact the adoption of ASU 2015-05 will have on its condensed consolidated financial position, and results of operations. In April 2015, the FASB issued ASU 2015-03, Interest – Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs (“ASU 2015-03”). ASU 2015-03 simplifies the presentation of debt issuance costs by requiring that such costs be presented in the balance sheet as a direct deduction from the carrying value of the associated debt instrument, consistent with debt discounts. The amendments in ASU 2015-03 are effective for fiscal years beginning after December 15, 2015 and for interim periods therein. The Company is in the process of assessing the impact the adoption of ASU 2015-03 will have on its condensed consolidated financial position, and results of operations. In June 2014, the FASB issued ASU 2014-12, Compensation - Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period (a consensus of the FASB Emerging Issues Task Force) (“ASU 2014-12”). ASU 2014-12 clarifies that entities should treat performance targets that can be met after the requisite service period of a share-based payment award as performance conditions that affect vesting. Therefore, an entity would not record compensation expense (measured as of the grant date without taking into account the effect of the performance target) related to an award for which transfer to the employee is contingent upon the entity’s satisfaction of a performance target until it becomes probable that the performance target will be met. ASU 2014-12 does not contain any new disclosure requirements. ASU 2014-12 was effective for the Company on January 1, 2015. The adoption of ASU 2014-12 did not have a material impact on the Company's condensed consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers: Topic 606 (“ASU 2014-09”). ASU 2014-09 replaces nearly all existing U.S. GAAP guidance on revenue recognition. The standard prescribes a five-step model for recognizing revenue, the application of which will require significant judgment. This standard is effective for fiscal years beginning after December 15, 2016, and for interim periods within those fiscal years. In March 2015, the FASB voted to defer the effective date by one year, but allow early adoption as of the original adoption date. This proposed delay is subject to the board's normal due diligence process, including a public comment period. The Company is in the process of assessing the impact the adoption of ASU 2014-09 will have on its condensed consolidated financial position, and results of operations. OFF-BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. 27 Critical Accounting Policies Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. We believe that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause a material effect on our unaudited condensed results of operations, financial position or liquidity for the periods presented in this report. Please refer Note 2 – Summary of Significant Accounting Policies in the notes to the unaudited condensed financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that material information required to be disclosed in our periodic reports filed under the Securities Exchange Act of 1934, as amended, or 1934 Act, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to ensure that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer as appropriate, to allow timely decisions regarding required disclosure. At the end of the quarter ended March 31, 2015 we carried out an evaluation, under the supervision and with the participation of our management, including our principal executive officer and the principal financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) under the 1934 Act. Based on this evaluation, and for the same reasons set forth in our Annual Report on Form 10-KT for the year ended December 31, 2014, management concluded that as of June 30, 2015 our disclosure controls and procedures were not effective. Limitations on Effectiveness of Controls and Procedures Our management does not expect that our disclosure controls and procedures will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Controls During the fiscal period ended June 30, 2015, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. 28 PART II. OTHER INFORMATION ITEM 1A. LEGAL PROCEEDINGS Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. ITEM 1A. RISK FACTORS As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information required by this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES We have no senior securities outstanding in any of the periods presented in these financial statements. ITEM 4. MINING SAFETY DISCLOSURES Not applicable. ITEM 5. OTHER INFORMATION None. 29 ITEM 6. EXHIBITS Exhibits: The following exhibits are included with this quarterly filing: Exhibit No. Description 10.1 Employment Agreement by and between Success Holding Group International Inc. and Y. Tristan Kuo dated August 3, 2015 (Incorporation by reference to exhibit to the Company’s Form 8-K filed on August 7, 2015) 31.1 Certification of Chief Executive Officer pursuant to Securities Exchange Act of 1934 Rule 13a-14(a) or 15d-14(a) 31.2 Certification of Chief Financial Officer pursuant to Securities Exchange Act of 1934 Rule 13a-14(a) or 15d-14(a) 32.1 Certifications pursuant to Securities Exchange Act of 1934 Rule 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certifications pursuant to Securities Exchange Act of 1934 Rule 13a-14(b) or 15d-14(b) and 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 30 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Success Holding Group International, Inc. Dated:August 19, 2015 By: /s/ Chi Jui Hong Chi Jui Hong Chief Executive Officer (Principal Executive Officer) Dated: August 19, 2015 By: /s/ Brian Kistler Brian Kistler President Dated: August 19, 2015 By: /s/ Y. Tristan Kuo Y. Tristan Kuo Chief Financial Officer (Principal Financial and Accounting Officer)
